 

AO 24$B (Rev, 05/15/2018) Judgment in a Criminal Petty Case (Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT oF CALIFoRNIA

United States of America JUDGMENT IN A CRIMINAL CASE

V {For Offenses Committed On or Afcer November 1, 1987)

Ruben LOpeZ_ROj as Case Number: 3:18-mj-224l7-KSC

Richard Deke Falls

Defendant’sAcmmey
REGISTRATION NO. 55544008

THE DEFENDANT:
pleaded guilty to count(s) l Of Cornplaint

|:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of Such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Numbergs)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
l:l The defendant has been found not guilty on count(s)
|:| Ccunt(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
30 DAYS

Assessment: $10 WAIVED

Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

I'l` IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant Shall notify the court and
United States Attorney of any material change in the defendant'S economic circumstances

Friday, October 26, 2018
Date cf Imposition of Sentence

 

FlLED

 

 

 

 

 

 

 

 

00126 2018 Hoo'RABLE KAREN S. CRAWFORD
cLEnK, u.s. ms'rmc'r count UNITED STATES MAGISTRATE JUDGE
souTl-lenu olsTRlcT oF cAuFoaNm
sr adm nEFuTY

 

3:18-mj-22417-KSC

 

